IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BCGC UNIT 1, INC.,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1983

DEPARTMENT OF
FINANCIAL SERVICES,
DIVISION OF WORKERS'
COMPENSATION,

      Appellee.

_____________________________/

Opinion filed September 23, 2014.

An appeal from the Department of Financial Services.

Bennett M. Miller of Law Offices of Bennett M. Miller, P.A., Tallahassee, for
Appellant.

M. Drew Parker, General Counsel, and Trevor Suter, Assistant General Counsel,
Department of Financial Services, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.